OFFICE OF THE ATTonNE”   GENERAL.   STATE OF TEXAS

    JOHN     CORNYN




                                                February 22,200O



The Honorable Karen H. Meinardus                         Opinion No. JC-0184
Wharton County Attorney
103 South Fulton                                         Re: Whether a municipal utility district may
Wharton, Texas 77488                                     employ the spouse of a board member in a paid
                                                         position (RQ-011 l-JC)


Dear Ms. Meinardus:

         You inform us that the Board of Directors of the Wharton County Isaacson Municipal Utility
District (the “District”) appointed the husband of a board member to a paid position as utility
superintendent.   See Letter from Honorable Karen Meinardus, to Honorable John Comyn, Texas
Attorney General 1 (Sept. 8,1999) (on file with Opinion Committee) [hereinafter “Request Letter”].
On the evening of the hiring, the board member signed an affidavit in compliance with the now-
repealed section 54.118 of the Texas Water Code, indicating that she was related to the proposed
employee and that she would abstain horn further participation in the matter. Id.; see Act of
April 19, 1971, 62d Leg., R.S., ch. 84, 4 1, 1971 Tex. Gen. Laws 774 (adopting chapter 54 ofthe
Water Code); Act of May 25, 1995, 74th Leg., R.S., ch. 715, $ 43, 1995 Tex. Gen. Laws 3803
(repealing several sections of chapter 54 of the Water Code, including section 54.118). Although
the wife recently resigned from the board, the board of directors wishes advice on this matter
because the issues of conflict of interest, nepotism, and official misconduct raised by this
employment may arise in the future. Request Letter, supra, at 2. You ask whether the board
member was required to file subsequent affidavits and further abstain from votes regarding the
superintendent’s duties, pay, and other such matters in order to avoid official misconduct. Id. You
also ask whether it was official misconduct for the wife to continue as a board member and the
husband to continue as an employee of the District paid with public funds, or did she avoid official
misconduct by the one-time signing of an affidavit and abstention from approving her husband’s
employment. Id.

         In answer to your first question, we conclude that the superintendent’s hiring violated section
573.041 of the Government Code, which prohibits public officers from hiring certain near relatives.
TEX. GOV’T CODE ANN. 5 573.041 (Vernon 1994). A violation of this provision is an offense
involving official misconduct, punishable by a tine not less than $100 or more than $1,000. Id.
5 573.084. In addition, an officer who violates section 573.041 ofthe Government Code is subject
to removal. Id. § 573.081.
The Honorable   Karen H. Meinardus      - Page 2       (JC-0184)




         In answer to your second question, the wife’s tiling of the affidavit required by former
section 54.118 of the Water Code did not exempt the employment from Government Code chapter
573. If chapter 573 allows a board member’s relative to keep his job, the board member may not
participate in any deliberation or vote on his employment status or compensation if that action
applies only to him and not to a bona fide class or category of employees. Id. 3 573.062(b).

         Chapter 573 of the Government Code prohibits public officials from appointing certain near
relatives to positions compensated by public funds. Section 573.041 of the Government Code
provides that a public official

                may not appoint, confirm the appointment of, or vote for the
                appointment or confirmation of the appointment of an individual to
                a position that is to be directly or indirectly compensated from public
                funds or fees of office if:

                    (1) the individual is related to the public official within a degree
                described by Section 573.002; or

                    (2) the public official holds the appointment or confirmation
                authority as a member of a state or local board  . and the individual
                is related to another member of that board           within a degree
                described by Section 573.002.

Id. 6 573.041

         The public officials subject to this provision include “an officer or member of a board ofthis
state or of a district, county . . or other political subdivision of this state.” Id. $ 573.001(3)(B). A
municipal utility district, as an entity created under Texas Constitution article XVI, section 59, is a
political subdivision of the state. Loyd Y. Eco Resources, Inc., 956 S.W.2d 110, 121-22 (Tex.
App.-Houston      [14th Dist.] 1997, no pet.) (and authorities cited). Its directors are public officials
within section 573.041 of the Government Code, and accordingly, they may not participate in the
employment of any individual related to any director within the third degree by consanguinity or the
second degree by affinity. TEX. GOV’T CODE ANN. 5 573.002 (Vernon 1994); see id. $5 573.023
(listing an individual’s relatives within the third degree by consanguinity); 573.025 (listing relatives
within the second degree by affinity). A husband and wife are related to one another in the first
degree by affinity. Id. 5 573.025. Government Code section 573.041 thus prohibits a member of
the board of directors of a municipal utility district from voting to appoint his or her own spouse or
the spouse of another board member to a compensated position. Based on the facts you have
provided, the board members who voted to employ the husband of another board member violated
section 573.041. This provision is enforceable by removal from office. Id. 5 573.081 (Vernon
 1994). The violation is also an offense involving offtcial misconduct, punishable by a tine not less
than $100 or more than $1,000. Id. 4 573.084. Because the wife of the prospective utility
superintendent did not vote on her husband’s employment, she did not violate section 573.041.
The Honorable Karen H. Meinardus        - Page 3        (X-0184)




        Her signing of an affidavit under now-repealed section 54.118 of the Texas Water Code did
not, however, permit her husband to be hired. Former section 54.118 of the Water Code provided
as follows:

                     (a) A director who is financially interested in any contract with
                the district     shall disclose that fact to the other directors, and the
                disclosure shall be entered into the minutes of the meeting.

                    (b) An interested director may not vote on the acceptance of the
                contract or participate in the discussion on the contract.

                    (c) The failure of a director to disclose his financial interest and
                to have it entered on the minutes shall invalidate the contract.

Act of April 19, 1971,62d Leg., R.S., ch. 84,s 1, 1971 Tex. Gen. Laws 774, 784, repealed by Act
of May 25,1995,74th Leg., R.S., ch. 715,s 43,1995 Tex. Gen. Laws 3803. Former section 54.118
of the Water Code does not address chapter 573 of the Government Code and cannot be read to
authorize a municipal utility district to employ the spouse of a board member. It allowed a board
to enter into a contract despite a board member’s financial interest in it, but it did not address the
relational interests affected by the nepotism statute.

         Although the board of directors is no longer subject to former section 54.118 of the Water
Code, it is now subject to chapter 17 1 ofthe Local Government Code, the statute regulating conflicts
of interest of local officers. See TEX. WATER CODE ANN. $9 49.001, .058 (Vernon Supp. 2000)
(director of water district is subject to provisions of chapter 171, Local Government Code). This
statute addresses an officer’s interests involving real property and business entities and is not
restricted to interests in contracts as was former section 54.118 of the Water Code. Like section
54.118 of the Water Code, chapter 171 requires a local officer with certain economic interests in
board decisions to disclose those interests and abstain from participating in the board’s action.
Pursuant to chapter 171, a director of a municipal utility district may not participate in a vote on a
matter involving a business entity or real property ifhe or she has a substantial interest in the matter
and it is reasonably foreseeable that action on the matter would confer an economic benefit on the
business entity or real property. TEX. LOC. GOV’T CODE ANN. 5 171.004 (Vernon 1999). Under
these circumstances,     the officer must file an affidavit disclosing the substantial interest in the
proposed action and abstain from further participation in the matter. Chapter 171 imputes to a local
public officer the substantial interests of certain near relatives in a business entity or in real property.
Id. 5 171.002(c). It does not, however, exempt nepotistic employments from the provisions of
chapter 573 of the Government Code. Tex. Att’y Gen. Op. No. DM-76 (1992) at 3.

         Ifthe director in question approved her husband’s paychecks, she could be subject to charges
of official misconduct under Government Code section 573.083. This section provides that a public
official who knows that an individual is ineligible for employment under chapter 573 of the
Government Code may not “approve an account or draw or authorize the drawing of a warrant or
The Honorable Karen H. Meinardus        - Page 4      (JC-0184)




order to pay the compensation” ofthe individual. TEX. GOV’T CODE ANN. 5 573.083 (Vernon 1994).
Violation of this prohibition is a misdemeanor offense involving official misconduct, punishable
by a fine of not less than $100 or more than $1,000. Id. 5 573.084. Whether a particular board
member violated section 573.083 of the Government Code involves questions of fact, which
cannot be resolved in an attorney general opinion. See Tex. Att’y Gen. Op. Nos. JC-0152 (1999)
at12;JC-0020(1999)at2;DM-98(1992)at3;H-56(1973)at3;M-187(1968)at3;0-2911(1940)
at 2.

         An exception to chapter 573 allows an employee of a board to continue his or her
employment even after a near relative becomes a board member. This exception does not apply to
the employment you have described, but we will summarize it because it may be relevant to the
District in the future. Section 573.062(a) states that the section 573.041 prohibition against
nepotistic appointments does not apply to an employee of a board who has completed the requisite
period of continuous service before his relative is elected or appointed to the board. If the public
official is appointed, the individual’s prior employment must be continuous for at least thirty days,
TEX. GOV’T CODE ANN. 5 573,062(a)(2)(A) (Vernon 1994). If the public official is elected at an
election other than the general election for state and county officers, the prior service must be
continuous for six months, and, if the public official is elected at the general election, it must be
continuous for one year. Id. 5 573.062(a)(B), (C). Elections for directors of municipal utility
districts are held on the uniform election date established by the Election Code in either January or
May of each even-numbered year, TEX. WATER CODE ANN. $49.103 (Vernon Supp. 2000), while
the general election for state and county officers is held in November in even-numbered years, TEX.
ELEC. CODE ANN. § 41.002 (Vernon 1986); see also TEX. GOV’T CODE ANN. § 573.042(a) (Vernon
 1994) (prohibition against certain actions by candidate to influence governing board for which he
or she is a candidate to employ or otherwise affect employment status of near relative). Thus, a
relative of a municipal utility district director must serve at least six months continuously before the
director assumes office following the election, unless the director is appointed to till a vacancy. In
that case, the relative need serve only thirty days continuously before the director takes office. Tex.
Att’y Gen. Op. No. DM-2 (1991) at 3.

        If an individual   continues   his or her employment      by virtue of the exception   for prior
continuous service

                the public official to whom the individual is related in a prohibited
                degree may not participate in any deliberation or voting on the
                appointment, reappointment,. . employment, reemployment, change
                in status, compensation, or dismissal of the individual if that action
                applies only to the individual and is not taken regarding a bona tide
                class or category of employees.

TEX. GOV’T CODE ANN. 5 573.062(b) (V emon 1994). Thus, a board member may not participate
in any deliberation or vote on the relative’s employment status or compensation if that action applies
only to the relative, but he or she may participate if the action is taken regarding a bona tide class
The Honorable Karen H. Meinardus        - Page 5       (JC-0184)




or category of employees. See Tex. Att’y Gen. Op. No. DM-46 (1991) at 4 (discussion of action
taken regarding a bona fide class or category of employees); see also Tex. Att’y Gen. LO-98-097,
at 3 (Local Government Code chapter 171 does not prohibit county officer from voting on his own
salary, because interest in salary from county is not an interest in a business entity or real property).
The Honorable Karen H. Meinardus      - Page 6      (X-0184)




                                       SUMMARY


                       A municipal utility district’s action in employing the spouse
               of a board member in a paid position violated section 573.041 ofthe
               Government Code, even though the related board member abstained
               from participation in the action.




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee